Citation Nr: 1142730	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  07-37 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the St. Petersburg, Florida, Department of Veterans' Affairs (VA) Regional Office (RO).  

In September 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In April 2009, the Board remanded the claim for additional development.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.   

2.  The Veteran's left knee disability preexisted service, as it was noted upon entrance.  

3.  The evidence is in equipoise as to whether the Veteran's preexisting left knee disability was aggravated by active service.  


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the Veteran's left knee disability preexisted service and was aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the March 2007 letter sent to the Veteran.  In the letter, the Veteran was informed that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records or medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had a duty to obtain any records held by any federal agency.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date question is moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.   

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records and VA outpatient treatment records dated July 1983 to April 2010.  The RO also attempted to obtain medical records from the Social Security Administration (SSA).  However, in a May 2010 response, the SSA indicated that the medical records had been destroyed and further attempts to obtain such records would be futile.  VA also provided the Veteran with a VA examination.  The examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided a conclusion with supportive rationale.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

The Veteran asserts that service connection is warranted for his left knee disability.  At the September 2008 Board hearing, the Veteran explained that he injured his left knee on a coffee table when he was approximately 13 years old.  He went to the hospital and was diagnosed with osteochondromatosis.  Cartilage was removed, and the Veteran testified that he continued to participate in school sports and activities after the injury.  A few months after entering service, the Veteran stated that he injured his left knee again after falling down a flight of stairs at a GI cleaning party.  He was transported to a hospital for treatment and was placed on a physical evaluation hold.  After being on physical evaluation hold for several months, the Veteran stated that he went before a Medical Evaluation Board and was deemed unfit to stay in the military for training due to his left knee injury.  The Veteran contends that his current left knee disability is attributable to his military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Mere history provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court of Appeals for Veterans Claims (Court) has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a higher court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).  

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness does not attach on conditions recorded on entrance examination reports or may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  If the presumption of soundness does not attach or has been rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is permanently worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As previously stated, the Veteran seeks service connection for a left knee disability.  Specifically, he claims that an in-service fall caused his current left knee disability.  

Review of the Veteran's service treatment records show that prior to service, the Veteran sought treatment at a private hospital in April 1967 after experiencing left knee swelling.  The April 1967 private medical report states that the Veteran hurt his left knee against a coffee table at home in March 1967.  Since that time, he has developed swelling and pain, especially around the inner aspect of the left knee joint.  After physical examination of the Veteran, the physician diagnosed him with osteochondromatosis, and an arthrotomy of the left knee was performed several days later.  It was noted that the Veteran made an uneventful recovery, began whirlpool baths, and was discharged for further convalescence at home.  

Subsequently thereafter, on the Regular Army (RA) report of medical history dated April 1971, the Veteran denied having swollen or painful joints; a history of broken bones; bone, joint, or other deformity; and a "trick" or locked knee.  He admitted to having an operation on his left leg at age 12, and the physician noted that it was for a fracture left patella.  However, upon clinical evaluation testing, the lower extremities were noted as being abnormal due to an open reduction of the left patella.  See the April 1971 RA report of medical examination.  The examining physician noted the prior knee surgery with no residuals thereafter and determined that the Veteran was qualified for induction.  

Several days later, the Veteran was treated at a local Army hospital after tripping and falling down a flight of stairs while carrying mops.  Massive effusion to his left knee was noted.  Approximately one month later, surgery of the left knee was performed, during which time, multiple osteochondral fragments were removed along with his medial meniscus.  After the surgery, service treatment records report that the Veteran had numerous episodes of buckling while running, effusion of the left knee, locking in the morning, and overall increased pain.  As reflected on an April 1971 report of medical history for the purpose of a Medical Board examination, the Veteran stated that his health was good, but he has pain and cramps in his leg, along with a "trick" or locked knee.  Physical examination of the left knee found one inch of left quadriceps atrophy, marked crepitance of patellar pressure against the femur, negative anterior Drawer's sign, and a positive McMuray's sign.  The knee was reported as being stable in varus and valgus stress in 30 degrees of flexion.  X-ray testing showed irregularity of the medial femoral condylar surface indicative of degenerative arthritis, along with an osteophytic spur on the proximal portion of the tibia on the medial side, and a cartilaginous loose body in the medial aspect of the left knee joint.  He was diagnosed with internal derangement of the left knee consisting of retained fragment, left medial meniscus, loose body, left knee.  It was recommended that the Veteran be separated from service under the separation authority of Chapter 9, AR (Army Regulation) 635-40.  The narrative reason for separation was a physical disability existed prior to service (EPTS).  

As such, in May 1971, the Medical Board determined that the Veteran was medically unfit for further military service due to his left knee disability.  In a May 1971 private medical statement, the private physician that performed the Veteran's left knee surgery prior to service stated that he saw the Veteran in November 1970 for a complete physical examination.  He stated that the Veteran was in good physical condition and the leg in question was in "excellent condition."  In July 1971 at a Physical Evaluation Board proceeding, it was again determined that the Veteran's left knee disability existed prior to service, but was aggravated in the line of duty.  It was indicated that postoperative status had been good with no evidence of instability.  It was indicated that the Veteran complained of crepitus and occasional buckling of the knee which was consistent with chondromalacia.  The diagnoses included post excision of subchondral fractures of the medial femoral condyle with secondary moderate chondromalacia and mild osteoarthritis.  The examiner commented that the Veteran should have a permanent L3 profile, should not be allowed to engage in any activities requiring running, prolonged standing or walking.  He was separated from service with receipt of severance pay and encouraged to apply for VA compensation benefits after being discharged.  

Post service treatment records reflect continuing complaints and treatment for degenerative joint disease of the left knee.

Applying the legal criteria above, the Board notes that the Veteran's April 1971 RA examination report reflects that a left knee disability was noted on examination, although the disability was reported has having no residuals.  Based on the foregoing, the Board finds that the Veteran's left knee disability existed prior to service, and thus, the Veteran's claim is one for aggravation.  Again, to rebut the presumption of soundness, it must be shown both that a condition preexisted service and also that such condition was not aggravated by service.  See 38 U.S.C.A. § 1111; VAOGCPREC 3-2003 (July 16, 2003).  

After a full review of the record, including the service treatment records, the post service treatment records and the Veteran's contentions, the Board finds that the evidence is in equipoise and service connection for a left knee disability is warranted.  

The evidence in the Veteran's favor consists of the service treatment records which include a medical opinion that the Veteran's pre-existing left knee condition was aggravated by the injury in service, as reflected in the in-service Medical Board reports.  Those reports note the pre-service knee disability, the an-service knee injury and indicate that, following examination, of the knee in that the condition that existed prior to service was aggravated by service.  As noted above, the July 1971 Physical Evaluation Board report noted continued complaints of crepitus and buckling of the knee and that the Veteran should be permanently restricted from any activities requiring running, prolonged standing or walking.  

Additional positive evidence is found in a June 2005 VA outpatient treatment report.  A VA orthopedic surgeon reported that the degenerative osteoarthritis of the left knee is directly related to the injury he received while on active duty and the fact that he was medically discharged.  See the June 2005 VA outpatient treatment note.  

Evidence against the claim includes the October 1992 opinion by an orthopedic surgery, D.A. M.D., who concluded that based on the Veteran's service treatment records, it is impossible to conclude that any permanent aggravation of the Veteran's left knee disability resulted from the April 1971 in-service fall.  He explained that the surgery performed prior to service for the initial left knee injury would be the probable cause of the April 1971 examination findings after the in-service injury.  However, there is no reasonable possibility that the changes described in the x-rays after the in-service fall could have developed between the date of the reported in-service fall and the date of the examination following the fall.  As such, it is not possible that the in-service fall permanently aggravated his existing left knee disability.  

In addition, the August 2010 VA examination report shows that the Veteran reported injuring his left knee prior to service and again in service during basic training in April 1971.  He reported falling down the stairs and being medically discharged thereafter.  After physical examination testing, the VA examiner diagnosed him with left knee osteoarthritis and status post preservice left knee arthrotomy April 1967 with excision of osteochondral fragments from the medial femoral condyle.  Based upon a review of the claims file along with information obtained in conjunction with the physical examination, the VA examiner opined that the Veteran's pre-service left knee disability was not permanently aggravated as a result of his in-service fall but rather only a "temporary" aggravation.  He explained that based upon the Veteran's reported history and service treatment records, a traumatic effusion to the left knee occurred as a result of the Veteran's in-service left knee injury in April 1971.  The Veteran's childhood injury and resulted condition of his left knee predisposed him to this traumatic effusion that eventually resolved by the Veteran's own admission.  The VA examiner stated that had the left knee effusion persisted, it would be reasonable to argue that the Veteran's left knee disability was permanently aggravated by the in-service April 1971 injury, but such is not the case.  The VA examiner concluded that the pre-service injury and surgery performed in 1967 are the proximate cause of the current findings of osteoarthritis in the left knee.  

The Board finds that the in-service Medical Board opinion that the Veteran's pre-existing knee injuring was aggravated by service to be highly probative as it was based on a contemporaneous review of the medical evidence available at that time as well as on the examination of Veteran.  While there are several medical opinions that come to the opposite conclusion, the Board finds that the medical opinions are of equal probative value and, as such, the evidence for and against the claim is in equipoise.   Resolving any doubt in the Veteran's favor, the Board concludes that service connection for a left knee disability is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  



ORDER

Entitlement to service connection for a left knee disability is granted.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


